Opinions of the United
1998 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-27-1998

Larsen v. Senate of The Commonwealth
Precedential or Non-Precedential:

Docket 97-7296,97-7451




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1998

Recommended Citation
"Larsen v. Senate of The Commonwealth" (1998). 1998 Decisions. Paper 207.
http://digitalcommons.law.villanova.edu/thirdcircuit_1998/207


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1998 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed August 27, 1998

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

Nos. 97-7296, 97-7451

ROLF LARSEN

v.

SENATE OF THE COMMONWEALTH OF PENNSYLVANIA;
ROY C. AFFLERBACH; ANTHONY B. ANDREZESKI;
GIBSON E. ARMSTRONG; EARL BAKER; ALBERT V.
BELAN; CLARENCE D. BELL; LEONARD J. BODACK;
MICHAEL E. BORTNER; DAVID J. BRIGHTBILL;
J. DOYLE CORMAN; MICHAEL M. DAWIDA; MICHAEL B.
FISHER; VINCENT J. FUMO; STEWART J. GREENLEAF;
MELISSA A. HART; DAVID W. HECKLER, EDWARD W.
HELFRICK; EDWIN G. HOLL; ROXANNE H. JONES;
ROBERT C. JUBELIRER; GERALD J. LAVALLE;
CHARLES D. LEMMOND, JR.; H. CRAIG LEWIS;
J. WILLIAM LINCOLN; F. JOSEPH LOEPER; ROGER A.
MADIGAN; BRUCE S. MARKS; ROBERT J. MELLOW;
HAROLD F. MOWERY, JR.; RAPHAEL J. MUSTO;
MICHAEL A. O'PAKE; FRANK A. PECORA; JOHN E.
PETERSON; EUGENE E. PORTERFIELD; TERRY L. PUNT;
JEANETTE F. REIBMAN; JAMES J. RHOADES;
ROBERT D. ROBBINS; FRANK A. SALVATORE;
ALLYSON Y. SCHWARTZ; TIM SHAFFER; JOHN J.
SHUMAKER; PATRICK J. STAPLETON; WILLIAM J.
STEWART; J. BARRY STOUT; RICHARD TILGHMAN; JACK
WAGNER; NOAH W. WENGER; HARDY WILLIAMS;
SUPREME COURT OF PENNSYLVANIA; ROBERT NIX;
JOHN FLAHERTY; STEPHEN ZAPPALA; NICHOLAS
PAPADAKOS; RALPH CAPPY; FRANK MONTEMURO;
RONALD CASTILLE; COMMONWEALTH OF
PENNSYLVANIA COURT OF JUDICIAL DISCIPLINE;
JOSEPH F. MCCLOSKEY; WILLIAM F. BURNS;
DAWSON R. MUTH; PETER DEPAUL; CAROL K.
MCGINLEY; CHRISTINE L. DONOHUE; JUSTIN M.
JOHNSON; WILLIAM CASSENBAUM; JUDICIAL CONDUCT
BOARD; JOSEPH A. DEL SOLE; ARTHUR J. EDMUNDS;
DIANE M. EDMUNDSON; GERALD P. EGAN; JOHN W.
HERRON; FREDERICK WELLS HILL; MATTHEW ANITA
MACDONALD; GERALD J. O'CONNOR; ANDREW PALM;
CHARLES W. RUBENDALL, II; JAMES E. RUSSO;
BERNARD C. WATSON; WILLIAM J. ARBUCKLE, III;
BRUCE A. ANTKOWIAK; THOMAS A. BERGSTROM;
ADMINISTRATIVE OFFICE OF PENNSYLVANIA COURTS;
NANCY M. SOBOLEVTICH; DAVID A. FRANKFORTER,
in their official and individual capacities;
INDIVIDUAL SENATORS

Roy C. Afflerbach, Anthony B. Andrezeski, Gibson E.
Armstrong, Earl Baker, Albert V. Belan, Clarence D. Bell,
Leonard J. Bodack, Michael E. Bortner, David J. Brightbill,
J. Doyle Corman, Michael M. Dawida, Michael B. Fisher,
Vincent J. Fumo, Stewart J. Greenleaf, Melissa A. Hart,
David W. Heckler, Edward W. Helfrick, Edwin G. Holl,
Roxanne H. Jones, Robert C. Jubelirer, Gerald J. Lavalle,
Charles D. Lemmond, Jr., H. Craig Lewis, J. William
Lincoln, F. Joseph Loeper, Roger A. Madigan, Bruce S.
Marks, Robert J. Mellow, Harold F. Mowery, Jr., Raphael J.
Musto, Michael A. O'Pake, Frank A. Pecora, John E.
Peterson, Eugene E. Porterfield, Terry L. Punt, Jeanette F.
Reibman, James J. Rhodes, Robert D. Robbins, Frank A.
Salvatore, Allyson Y. Schwartz, Tim Shaffer, John J.
Shumaker, Patrick J. Stapleton, William J. Stewart,
J. Barry Stout, Richard A. Tighman, Jack Wagner,
Noah W. Wenger and Hardy Williams
("the individual Senators")

       Appellants

On Appeal from the United States District Court
for the Middle District of Pennsylvania
(D.C. No. 95-cv-01540)

Before: SLOVITER, GREENBERG, and GIBSON,*
Circuit Judges
_________________________________________________________________

* Hon. John R. Gibson, United States Senior Circuit Judge for the
United States Court of Appeals for the Eighth Circuit, sitting by
designation.

                               2
ORDER AMENDING OPINION

IT IS ORDERED that the slip opinion in the above case,
filed August 11, 1998, be amended as follows:

Page 3, lines 21 through 23 - delete "W. Thomas
McGough, Jr., Reed, Smith, Shaw & McClay, Pittsburgh, PA
15219."

       By the Court,

       /s/ Dolores K. Sloviter

       Circuit Judge

Dated: August 27, 1998

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                                 3